Citation Nr: 1700968	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran had active military service from October 1978 to October 1981.  The Veteran had additional service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the Board at an October 2013 hearing at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a lumbar spine disability which is related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. 

The Board remanded the issue on appeal in September 2014 in order to obtain additional VA medical center treatment notes, the Veteran's National Guard treatment records, and a new VA examination.  In accordance with the mandates of the remand, VA medical center treatment records and a new VA examination were obtained.  

Regrettably, it appears some of the Veteran's service treatment records may not be associated with the claims file.  In a case in which a veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the veteran in the development of his or her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records). 

A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  The Veteran's May 2015 supplemental statement of the case demonstrates that the Texas Adjutant General's Department was contacted in October 2014 but in December 2014 a response stating that records could not be located at the Office of the State Army Surgeon for the Veteran, however the Veteran's discharge notice and summary of statements of points earned were available and associated with the claims file.  The record also shows that a Personnel Information Exchange System request for additional records was made in October 2014.  In response it was noted that on November 3, 2014 all available requested records were shipped for uploading into the Veteran's claims file.  A National Archives and Records Administration search was also conducted in October 2014 and additional personnel records were associated with the claims file.  

The claims file contains the Veteran's Army service treatment records, private treatment records, lay statements from the Veteran and reports from his October 2007 and November 2014 VA examinations.  

The October 2007 and November 2014 VA examination reports reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiners discussed the relevant evidence of record and determined the Veteran's current back disability was not related to service.  The Board finds that the examinations are adequate for adjudication purposes.

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection

The Veteran contends that he has a low back disability which is related to his service, to include as due to a claimed injury in which the Veteran hurt his back during his National Guard service while carrying ammunition.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498  (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records include a July 1979 treatment note in which the Veteran complained of left side back pain following a lot of running and lifting.  A diagnosis of sprained back muscles was assigned.  

The Veteran was afforded a VA examination in October 2007.  During his examination, the Veteran reported significant back pain for the past four years.  X-rays were basically unremarkable.  A diagnosis of mechanical low back pain was assigned.  Following an examination of the Veteran and review of the claims file, the examiner stated that there was nothing in the service medical record to indicate that the Veteran was seen or treated for a lower back condition, the examiner stated that there was no indication that the Veteran sustained an injury was related to the Veteran's current symptoms.  

VA medical center treatment notes include a July 2008 treatment note in which the Veteran reported back pain for many years.  A June 2009 MRI report found no malalignment of the lumbar spine and a small hemangioma at the L1 vertebra.  In an August 2009 treatment record, the Veteran reported a low back pain for four years which had progressively increased.  

In an April 2010 statement, the Veteran's buddy, J.C. stated that while serving in Ft. Hood, the Veteran injured himself off loading ammunition and that he later saw the doctor at the field hospital where he received medical treatment.  J.C. stated that a couple of years later the Veteran reinjured his back and still had back complaints.  In a December 2010 statement in support of his claim, the Veteran asserted that his lower back condition was related to an injury he had while stationed in Fort Hood.

During his October 2013 Board hearing, the Veteran testified that he hurt his back lifting ammunition while serving in the National Guard.  He explained his belief that as an ammunition handler for fifteen years, this took a toll on his body and his back.  

In a June 2014 treatment record, the Veteran is shown to have presented for treatment for chronic back pain for seven years.  

In an October 2014 examination, the Veteran indicated that he had had back pain for several years.  He stated that he strained his back in the late 1980s and that he sought medical attention at that time.  He had an onset of low back pain in 2003 and steroid injections in 2009.  The Veteran described constant lower back which radiated to both legs.  The Veteran stated that he worked in a mailroom but reported pain.  

Following the examination and a review of the evidence, the examiner noted that the Veteran had evidence of onset of low back pain after 2000 as documented in the electronic medical records.  The examiner stated that the Veteran was shown to have acute back pain at age 19 which resolved during the rest of service and noted that progress notes in 2007 demonstrated an onset of low back pain in 2003.  The examiner noted that there was no evidence of chronicity of a back disorder during the Veteran's later service.  The examiner stated that the Veteran's lumbar condition was less likely than not etiologically related to a period of ACDUTRA or INACDUTRA during National Guard service.  The examiner explained that the Veteran's MRI and CT scan showed that the Veteran has osteoarthritis of the lumbar spine which was likely related to aging process and no evidence of any progression beyond the natural progression of the condition.  

While arthritis may be presumed to be due to service if shown within a year of discharge, here arthritis is not demonstrated until years thereafter.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board finds that the evidence weighs against a finding of service connection.  The Board finds the November 2014 examiner's opinion to be the most probative evidence, as it is predicated upon thorough, accurate reviews of the record, to include specific assertions from the Veteran as to the onset of his symptoms, and the opinion is supported by sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board regrets the unavailability of the Veteran's National Guard treatment records and notes that such records may have provided greater information as to the Veteran's claimed injury.  The Board finds significant, however, the October 2014 VA examiner's finding that, after review of the Veteran's MRI and CT scans, his back disability was more likely due to the aging process.  Thus, here, assuming, arguendo that the Veteran did sustain an injury while serving in the National Guard, here, the Veteran's current back disability is found by a medical professional to be likely related to aging.

The only other evidence of record supporting the Veteran's claim are lay statements in support of the Veteran's claim from J.C. and the Veteran.  Initially, the Board notes that on several occasions during treatment the Veteran is shown to have suggested that his back pain began after his National Guard service.  However, even if those statements could be read as claiming an onset of his current low back disability in service and continuity of symptomatology since service, the Board finds that the statements are not competent evidence, because, while lay statements can attest to observed symptoms, neither the Veteran nor J.C. are not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the current low back disability.  Determining the etiology of the diagnosed low back disability is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus the medical findings of the November 2014 VA examiner that the Veteran's back disability is likely related to aging, outweighs the Veteran's and J.C.'s lay opinions of a relationship between that disability and service.

In this respect, the Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current lumbar spine disability which is related to active military service.  Accordingly, the Veteran's service connection claim for a low back disability is not warranted.


ORDER

Entitlement to service connection for a lumbar spine condition is denied.




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


